Exhibit 10.7


SIXTH AMENDMENT


THIS SIXTH AMENDMENT, dated as of May 3, 2018 (this “Amendment”), to the
Existing Credit Agreement (as defined below), by and among Orion Engineered
Carbons GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organized under the laws of Germany (the “Borrower Representative”),
the other Loan Parties party hereto, the New Term Lenders (as defined below),
Goldman Sachs Bank USA, in its capacity as administrative agent for the Lenders
(together with its successors and assigns in such capacity, the “Administrative
Agent”), and Goldman Sachs Bank USA, Citizens Bank N.A., Mediobanca
International (Luxembourg) S.A. and ING Bank, a branch of ING-DiBa AG. as
arrangers with respect to this Amendment (in such capacities, the “Amendment
Arrangers”).
RECITALS
WHEREAS, pursuant to the Credit Agreement, originally dated as of July 25, 2014,
as amended on August 7, 2014, September 29, 2016, May 5, 2017, May 31, 2017 and
November 2, 2017 (as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), among the
Borrowers, the Guarantors from time to time party thereto, the several banks,
other financial institutions and institutional investors from time to time party
thereto (the “Lenders”) and Administrative Agent, the Lenders have agreed to
make certain loans and other extensions of credit to the Borrowers; and
WHEREAS, pursuant to and in accordance with Section 2.18 and subsection (d))(i)
of Section 10.02 of the Existing Credit Agreement, the Borrower Representative
has requested that the Existing Credit Agreement be amended so as to, among
other things, provide for a new tranche of term loans thereunder (the
“Refinancing Term Loans”), which term loans would refinance the Term Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”), in part through an
exchange, and which, except as modified hereby, would have the same terms as the
Existing Term Loans under the Existing Credit Agreement;
WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Amendment in the
form of the “Lender Consent” attached hereto as Annex I (a “Lender Consent”)
(collectively, the “Exchanging Term Lenders”) will be deemed (i) to have agreed
to the terms of this Amendment, (ii) to have agreed to exchange (as further
described in the Lender Consent) an aggregate principal amount of its Existing
Term Loans with Refinancing Term Loans in the same currency in a principal
amount equal to the amount of such Exchanging Term Lenders or such lesser amount
notified to such Exchanging Term Lender by the Administrative Agent and (iii)
upon the Sixth Amendment Effective Date to have exchanged (as further described
in the Lender Consent) such amount of its Existing Term Loans with Refinancing
Terms Loans in the same currency in an equal principal amount;
WHEREAS, each Existing Term Lender that makes the appropriate election in its
Lender Consent (collectively, the “Increasing Term Lenders”) will be also deemed
to have agreed to make, on the Sixth Amendment Effective Date, Refinancing Term
Loans in addition to the Refinancing Term Loans that are exchanged for its
Existing Term Loans (such additional Refinancing Term Loans, collectively, the
“Increased Term Loans”) in the amount notified to such Existing Term Lender by
the Administrative Agent (but in no event greater than the amount such Person
committed to make as Refinancing Term Loans);
WHEREAS, each Person that executes and delivers a joinder to this Amendment in
the form of the “Joinder” attached hereto as Annex II (a “Joinder”) (each, an
“Additional Term Lender” and, together with the Increasing Term Lender and
Exchanging Term Lender, the “New Term Lenders”) will be


deemed (i) to have agreed to the terms of this Amendment and (ii) to have
committed to make Refinancing Term Loans to the Term Borrowers on the Sixth
Amendment Effective Date (the “Additional Term Loans”), in the amount notified
to such Additional Term Lender by the Administrative Agent (but in no event
greater than the amount such Person committed to make as Additional Term Loans);
WHEREAS, the Net Proceeds of the Refinancing Term Loans (if any) will be applied
by the Term Borrowers, together with cash on hand, to prepay in full the
outstanding principal amount of all Existing Term Loans other than Exchanged
Term Loans (the “Non-Exchanged Term Loans”), to pay accrued and unpaid interest
on all the Existing Term Loans to (and excluding) the Sixth Amendment Effective
Date, and (if applicable) to pay amounts owing on the Non-Exchanged Term Loans
under Section 3.06 of the Existing Credit Agreement; and
WHEREAS, the Lenders party hereto are willing, on the terms and subject to the
conditions set forth below, to consent to amend certain terms of the Existing
Credit Agreement as hereinafter provided to, among other things, reset the call
protection set forth herein with respect to the Loans for an additional six
months following the Sixth Amendment Effective Date;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Existing Credit Agreement, as
amended hereby (the “Amended Credit Agreement”).
SECTION 2. Amendments. On the terms and subject to the satisfaction (or waiver)
of the conditions set forth in Section 7 hereof, the Borrowers and the Lenders
party hereto agree that the Existing Credit Agreement shall be amended on the
Sixth Amendment Effective Date as follows:



--------------------------------------------------------------------------------

Exhibit 10.7
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
sub-section (a) of the definition of “Applicable Rate” in its entirety to read
as follows:
with respect to the Initial Dollar Term Loans, (x) 2.00% per annum for
Eurocurrency Rate Loans and (y) 1.00% per annum for Base Rate Loans.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
sub-section (b) of the definition of “Applicable Rate” to read in its entirety
as follows:
with respect to the Initial Euro Term Loans, 2.25% per annum for Eurocurrency
Rate Loans.
a.Section 1.01 of the Existing Credit Agreement is amended to amend and restate
the definition of “Arrangers” to read in its entirety as follows:
“Arrangers” means each of (i) Goldman Sachs Bank USA, UBS Securities LLC,
Barclays Bank PLC, Morgan Stanley Senior Funding, Inc., J.P. Morgan Limited,
Fifth Third Bank, HSBC Bank plc, Mediobanca S.p.A. and DZ Bank AG, in their
respective capacities as exclusive mandated lead arrangers under the Credit
Agreement as in effect on the Closing Date, (ii) Goldman Sachs Bank USA, in its
capacity as exclusive mandated lead arranger under the Second Amendment, (iii)
Goldman Sachs Bank USA and UniCredit Bank AG in their capacities as exclusive
mandated lead arrangers under the Third Amendment, (iv) UniCredit Bank AG, in
its capacity as exclusive mandated lead arranger under the Fourth Amendment, (v)
Goldman Sachs Bank USA, Citizens Bank N.A., Mediobanca International
(Luxembourg) S.A. and ING Bank, a branch of ING-DiBa AG. in their capacities as
exclusive mandated lead arrangers under the Fifth Amendment, and (vi) Goldman
Sachs Bank USA, ING Bank, a branch of ING-DiBa AG and Mediobanca International
(Luxembourg) S.A. in their capacities as exclusive mandated lead arrangers under
the Sixth Amendment.
a.Section 1.01 of the Existing Credit Agreement is amended to add the following
definitions in alphabetical order:
“Sixth Amendment” means the certain Sixth amendment to this Agreement dated as
of May 3___, 2018, by and among the Borrower Representative, the other Loan
Parties party thereto, the Amendment Arrangers (as defined therein), the
Administrative Agent and the Lenders party thereto.
“Sixth Amendment Effective Date” shall have the meaning given to it in the Sixth
Amendment.
a.Section 2.05(a)(iv) of the Existing Credit Agreement is amended and restated
to read in its entirety as follows:
“In the event that, on or prior to the date that is six (6) months after the
Sixth Amendment Effective Date, any Borrower (x) prepays, repays, refinances,
substitutes or replaces any Term Loans in connection with a Repricing
Transaction, or (y) effects any amendment, modification or waiver of, or consent
under, this Agreement resulting in a Repricing Transaction, such Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, (I) in the case of clause (x), a premium of 1.00% of the
aggregate principal amount of the Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the Term Loans that are the subject of such
Repricing Transaction outstanding immediately prior to such amendment,
modification, waiver or consent. If, on or prior to the date that is six (6)
months after the Sixth Amendment Effective Date, all or any portion of the Term
Loans held by any Lender are prepaid, repaid, refinanced, substituted or
replaced as a result of, or in connection with, such Lender not agreeing or
otherwise consenting to any waiver, consent, modification or amendment referred
to in clause (y) above (or otherwise in connection with a Repricing
Transaction), such prepayment, repayment, refinancing, substitution or
replacement will be made at 101% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced. All such amounts shall be due and payable
on the date of effectiveness of such Repricing Transaction.”
SECTION 3. References to Initial Term Loans. On and after the Sixth Amendment
Effective Date, unless the context shall otherwise require, each reference in
the Existing Credit Agreement or any other Loan Document to (a) “Initial Euro
Term Loans” shall be deemed a reference to the Refinancing Term Loans
denominated in Euro contemplated hereby and the terms “Initial Euro Term
Borrowing” and “Initial Euro Term Commitment” shall be deemed to have
corresponding meanings, (b) “Initial Dollar Term Loans” shall be deemed a
reference to the Refinancing Term Loans denominated in Dollars contemplated
hereby and the terms “Initial Dollar Term Borrowing” and “Initial Dollar Term
Commitment” shall be deemed to have corresponding meanings and (c) “Lenders”
shall be deemed to include the New Term Lenders. As of the Sixth Amendment
Effective Date, after giving effect to this Amendment (after giving effect to
any principal amortization payments made on or prior to the Sixth Amendment
Effective Date, and including (as permitted under Section 2.18(a)(Y) and Section
10.02(d)(i)(A) of the Existing Credit Agreement) any applicable increases to the
principal amount by way of interest, fees, discounts and/or expenses), the
aggregate outstanding principal of amount of the Initial Euro Term Loans is
€329,035,000 and the aggregate outstanding principal of amount of the Initial
Dollar Term Loans is $287,530,409.
SECTION 4. Exchange of Existing Term Loans. On the terms and subject to the
satisfaction (or waiver) of the conditions set forth in Section 7 hereof, each
Exchanging Term Lender agrees that an aggregate principal amount of its Existing
Term Loans (the “Exchanged Term Loans”) equal to the amount of such Exchanging
Term Lender’s Existing Term Loans (or such lesser amount notified to such
Exchanging Term Lender by the Administrative Agent) will be exchanged with
Refinancing Term Loans in the same currency, as further described in such
Exchanging Term Lender’s Lender Consent, as of the Sixth Amendment Effective
Date. Each Exchanging Lender hereby confirms that no amounts shall be payable
under Section 3.06 of the Existing Credit Agreement as a result of the exchange
of its Existing Term Loans for the Exchanged Term Loans taking place on a day
other than the last day of the applicable Interest Period for its Existing Term
Loans.
The Existing Term Lenders who consent to this Amendment pursuant to the Lender
Consent, agree that this Amendment is a Refinancing Amendment and each
Exchanging Term Lender agrees to participate in the Refinancing Amendment in the
amount notified to such Exchanging Term Lender by the Administrative Agent which
may be less than the amount requested by it in its Lender Consent or less than
its pro rata amount.



--------------------------------------------------------------------------------

Exhibit 10.7
SECTION 5. Prepayment of Existing Term Loans. On the Sixth Amendment Effective
Date, the Term Borrowers shall apply the Net Proceeds of the Refinancing Term
Loans (if any), together with cash on hand, to prepay in full the outstanding
principal amount of all Non-Exchanged Term Loans, to pay accrued and unpaid
interest payable on all Existing Term Loans to (and excluding) the Sixth
Amendment Effective Date and (if applicable) to pay amounts owing on the
Non-Exchanged Term Loans under Section 3.06 of the Existing Credit Agreement, in
each case as of the Sixth Amendment Effective Date. The exchange of Exchanged
Term Loans with Refinancing Term Loans contemplated hereby collectively
constitute a voluntary prepayment of the Existing Term Loans by the Borrower
pursuant to Section 2.05(a) of the Existing Credit Agreement and the New Term
Lenders hereby agree that this Amendment shall be deemed to satisfy all
requirements under Section 2.05(a) for such voluntary prepayment. The
refinancing undertakings of the Exchanging Term Lenders are several and no such
New Term Lender will be responsible for any other New Term Lender’s failure to
make or acquire by refinancing Refinancing Term Loans. Each of the parties
hereto acknowledges and agrees that the terms of this Amendment do not
constitute a novation but, rather, an amendment of the terms of a pre-existing
Indebtedness and related agreement, as evidenced by the Amended Credit
Agreement.
SECTION 6. Interest, Rollover and Break Costs. Each party hereto agrees that:
a.the Refinancing Term Loans shall be deemed to have an initial Interest Period
(the “Initial Interest Period”) that begins on the Sixth Amendment Effective
Date and ends on the last day of the interest period for the Existing Term Loans
in the same currency in effect under the Existing Credit Agreement immediately
prior to the Sixth Amendment Effective Date (the “Existing Interest Period”),
such last day being June 29, 2018 and after the Initial Interest Period each
Interest Period for the Refinancing Term Loans shall be determined in accordance
with the terms of the Amended Credit Agreement;
b.for the Initial Interest Period the Refinancing Term Loans shall be deemed to
accrue interest from (and including) the Sixth Amendment Effective Date in
accordance with paragraph (c)below and after the Initial Interest Period the
Refinancing Term Loans shall accrue interest in accordance with the terms of the
Amended Credit Agreement;
a.for the Initial Interest Period the Eurocurrency Rate and Base Rate in respect
of the Refinancing Term Loans shall be deemed to be equal to the Eurocurrency
Rate and Base Rate in respect of the Existing Term Loans in the same currency
for the Existing Interest Period (as in effect immediately prior to the Sixth
Amendment Effective Date), provided that decreases (if any) to the Applicable
Rate and interest rate floors within the definitions of Eurocurrency Rate and/or
Base Rate in this Amendment or the Amended Credit Agreement shall be given
effect for the Initial Interest Period in respect of the Refinancing Term Loans
from and including the Sixth Amendment Effective Date;
b.any accrued and unpaid interest to (and excluding) the Sixth Amendment
Effective Date on any Existing Term Loans shall be paid in cash by the relevant
Borrowers to the Administrative Agent, for the account of the relevant Lenders
on the Sixth Amendment Effective Date;
c.amounts due and payable under Section 3.06 of the Existing Credit Agreement in
respect of Non-Exchanged Term Loans shall be paid in cash by the relevant
Borrowers to the Administrative Agent, for the account of the relevant Lenders
on the Sixth Amendment Effective Date; and
d.each Exchanging Term Lender hereby confirms that no amounts shall be payable
under Section 3.06 of the Existing Credit Agreement as a result of the exchange
of its Existing Term Loans for the Exchanged Term Loans taking place on a day
other than the last day of the applicable Interest Period for its Existing Term
Loans.
SECTION 7. Conditions to Effectiveness of Amendment. The effectiveness of the
amendments set forth in Section 2 hereof shall occur on the date of the
satisfaction of the following conditions precedent (such date, the “Sixth
Amendment Effective Date”):
a.the Borrower Representative, each other Loan Party (other than Loan Parties
incorporated in Korea) and the New Term Lenders shall have executed and
delivered counterparts (or, as applicable, a Lender Consent or a Joinder) to
this Amendment to the Administrative Agent;
b.each of the representations and warranties contained in Section 10 of this
Amendment shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) on and as of the Sixth Amendment Effective Date;
c.at the time of and immediately after giving effect to this Amendment and the
transactions occurring on the Sixth Amendment Effective Date, no Default or
Event of Default exists;
d.the Administrative Agent shall have received a certificate dated the Sixth
Amendment Effective Date and signed by a Responsible Officer of the Borrower
Representative, confirming compliance with the conditions set forth in Sections
7(b) and 7(c) hereof, confirming that the applicable conditions under Section
2.18(a) and Section 4.02 of the Existing Credit Agreement are satisfied in
respect to the Refinancing Term Loans and appending the resolutions adopted by
the Borrowers approving the Refinancing Term Loans;
e.the Administrative Agent shall have received a solvency certificate dated as
of the Sixth Amendment Effective Date in substantially the form of Exhibit H of
the Amended Credit Agreement from a Financial Officer of the Parent certifying
as to the matters set forth therein;
f.the Administrative Agent shall have received, on behalf of itself and the
Lenders on the Sixth Amendment Effective Date, a customary written opinion of
Kirkland & Ellis LLP, special counsel for the Parent, the Borrowers and each
other Loan Party (A) dated the Sixth Amendment Effective Date, (B) addressed to
the Administrative Agent, the Amendment Arrangers and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent and the
Amendment Arrangers covering such matters relating to this Amendment;



--------------------------------------------------------------------------------

Exhibit 10.7
a.the Administrative Agent shall have received for distribution to Goldman Sachs
Bank USA, in its capacity as Amendment Arranger, all fees and expenses agreed to
by the Borrowers or the Borrower Representative that are due and payable on or
before the Sixth Amendment Effective Date (including reasonable and documented
out-of-pocket fees, expenses and disbursements of legal counsel) in each case to
the extent notified to the Borrower Representative at least three (3) Business
Days prior to the Sixth Amendment Effective Date;
b.the Term Borrowers shall have applied, concurrently with the exchange of the
Exchanged Term Loans with Refinancing Term Loans, the Net Proceeds of the
Refinancing Term Loans (if any), together with cash on hand, to prepay in full
the outstanding principal amount of all Non-Exchanged Term Loans, to pay accrued
and unpaid interest payable on all Existing Term Loans to (and excluding) the
Sixth Amendment Effective Date, and (if applicable) to pay amounts owing on the
Non-Exchanged Term Loans under Section 3.06 of the Existing Credit Agreement, in
each case as of the Sixth Amendment Effective Date.
SECTION 8. Confirmations
a.this Amendment shall constitute written notice to the Administrative Agent of
a request for Specified Refinancing Debt pursuant to sub-section (a) of Section
2.18 of the Existing Credit Agreement;
a.the Administrative Agent hereby confirms in accordance with sub-section (a) of
Section 2.18 of the Existing Credit Agreement that it has agreed to the time
period within which each applicable Lender is requested to respond to this
request for Specified Refinancing Debt being less than 10 Business Days; and
b.this Amendment shall constitute a Request for Credit Extension under Section
4.02(c) of the Existing Credit Agreement and the Administrative Agent confirms
its agreement to waive the requirement for the Borrower Representative to
deliver to the Administrative Agent a Request for Credit Extension substantially
in the form of Exhibit A to the Existing Credit Agreement.
SECTION 9. Post-Closing Covenant. Within sixty (60) days of the Sixth Amendment
Effective Date (or such later date as agreed by the Administrative Agent in its
sole discretion), the Loan Parties shall deliver to the Administrative Agent the
Collateral Documents, legal opinions and related corporate documentation set
forth on Schedule A hereto, in each case executed and delivered by the
applicable Loan Party and (where applicable) the Collateral Agent.
SECTION 10. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants, on and as of the date hereof and the Sixth Amendment
Effective Date, that:
(a) Each of the representations and warranties made by such Loan Party set forth
in Article V of the Existing Credit Agreement or in any other Loan Document are
true and correct in all material respects (and in all respects if such
representation or warranty is already qualified by materiality) on and as of the
Sixth Amendment Effective Date with the same effect as though made on and as of
such date, except (i) to the extent such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct in all material respects (and in all respects if
such representation or warranty is already qualified by materiality) as of such
earlier date and (ii) any reference to the Historical Financial Statements shall
be deemed to refer to the most recent financial statements, if any, furnished
pursuant to Section 6.01(c) of the Amended Credit Agreement, prior to the Sixth
Amendment Effective Date.
a.The execution and delivery of this Amendment and the performance of this
Amendment and the Amended Credit Agreement are within each applicable Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action of such Loan Party.
This Amendment has been duly executed and delivered by each Loan Party party
hereto and, each of this Amendment and the Amended Credit Agreement is a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and to general principles of equity and
principles of good faith and fair dealing.
b.The execution and delivery of this Amendment by each Loan Party party hereto
and the performance by such Loan Party of this Amendment and the Amended Credit
Agreement (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except (i) such as
have been obtained or made and are in full force and effect, (ii) for filings
necessary to perfect Liens created pursuant to the Loan Documents and (iii) such
consents, approvals, registrations, filings, or other actions the failure to
obtain or make which could not be reasonably expected to have a Material Adverse
Effect, (b) will not violate any (i) of such Loan Party’s Organizational
Documents or (ii) any Requirements of Law applicable to such Loan Party which,
in the case of this clause (b)(ii), could reasonably be expected to have a
Material Adverse Effect and (c) will not violate or result in a default under
any Contractual Obligation of any of the Loan Parties which in the case of this
clause (c) could reasonably be expected to result in a Material Adverse Effect.
SECTION 11. Effects on Loan Documents. Except as specifically amended herein,
the Existing Credit Agreement and all other Loan Documents shall continue to be
in full force and effect and is hereby in all respects ratified and confirmed.
Except as otherwise expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Secured Party or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents. The Borrower
Representative and the other parties hereto acknowledge and agree that, on and
after the Sixth Amendment Effective Date, this Amendment shall constitute a
“Loan Document” for all purposes of the Amended Credit Agreement and the other
Loan Documents. On and after the effectiveness of this Amendment, each reference
in any Loan Document to “the Credit Agreement” shall mean and be a reference



--------------------------------------------------------------------------------

Exhibit 10.7
to the Amended Credit Agreement and each reference in the Existing Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
shall mean and be a reference to the Amended Credit Agreement.
SECTION 12. Non-Reliance on Agents. Each Lender acknowledges that it has,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Amendment. Each Lender also acknowledges that it will, independently and without
reliance upon either the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Amendment, the Amended Credit Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Loan Parties or any of their respective Affiliates which may come into
the possession of the Administrative Agent or its Related Parties.
SECTION 13. Acknowledgment; Other Agreements. Subject to any limitations on its
obligations expressly stated in the Loan Documents to which it is a party, each
Borrower and each other Loan Party party hereto (i) acknowledges and agrees that
all of its obligations under the Loan Guaranty set out in Article XII of the
Amended Credit Agreement and the other Collateral Documents to which it is a
party are reaffirmed and remain in full force and effect on a continuous basis
and in particular shall cover and secure any increase in, or extension of, the
obligations owed under the Amended Credit Agreement from time to time, (ii)
reaffirms each Lien granted by such Loan Party to (x) the Collateral Agent for
the benefit of the Secured Parties or (y) the Secured Parties in their
capacities as such (or any of them) and reaffirms the Loan Guaranty made
pursuant to the Amended Credit Agreement and (iii) acknowledges and agrees that
the grants of security interests by and the Loan Guaranty of the Loan Parties
contained in the Amended Credit Agreement and the other Collateral Documents
are, and shall remain, in full force and effect after giving effect to this
Amendment. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the other Loan Documents, which shall remain in full force
and effect, except to any extent modified hereby. Each Guarantor acknowledges
and agrees that (i) notwithstanding the conditions to effectiveness set forth in
this Amendment, such Guarantor is not required by the terms of the Existing
Credit Agreement, the Amended Credit Agreement or any other Loan Document to
consent to the amendment to the Existing Credit Agreement effected pursuant to
this Amendment, (ii) nothing in the Existing Credit Agreement, the Amended
Credit Agreement, this Amendment or any other Loan Document shall be deemed to
require the consent of such Guarantor to any future amendments to the Amended
Credit Agreement and (iii) the acknowledgements and reaffirmations set forth in
this Section 12 shall become valid and binding obligations of such Guarantor a
moment in time prior to the amendments set forth in Section 2 hereof.
SECTION 14. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, WHETHER IN
TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY AGREES TO BE BOUND BY THE TERMS OF SECTION 10.11 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WAS SET FORTH IN FULL HEREIN.
SECTION 15. Amendment Arrangers. The Borrowers and each other Loan Party party
hereto and the Lenders agree that (i) the Amendment Arrangers shall be entitled
to the privileges, indemnification, immunities and other benefits afforded to
the Arrangers under the Amended Credit Agreement and (b) the Amendment Arrangers
shall have no duties, responsibilities or liabilities with respect to this
Amendment, the Amended Credit Agreement or any other Loan Document.
SECTION 16. Miscellaneous.
a.This Amendment and the Amended Credit Agreement is binding and enforceable as
of the date hereof against each party hereto and thereto and its successors and
permitted assigns.
b.Section 2 of this Amendment shall be effective upon due execution by the
Lenders and the Borrower Representative. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Amendment.
a.To the extent permitted by law, any provision of this Amendment or the Amended
Credit Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
b.Each of the parties hereto hereby agrees that Sections 10.10(b), 10.10(c),
10.10(d) and 10.11 of the Amended Credit Agreement are incorporated by reference
herein, mutatis mutandis, and shall have the same force and effect with respect
to this Amendment as if originally set forth herein.
[The remainder of page intentionally left blank]





--------------------------------------------------------------------------------

Exhibit 10.7
*** signature pages omitted ***

